Exhibit 10 (ee)
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made effective as
of the 24th day of December, 2009 by and among TASTY BAKING COMPANY, a
Pennsylvania corporation (“Company”), the direct and indirect subsidiaries of
the Company from time to time parties to the Credit Agreement (as defined below)
(the “Subsidiary Borrowers” and with the Company, collectively, the
“Borrowers”), each lender from time to time party to the Credit Agreement
(collectively, the “Lenders” and individually, a “Lender”), and CITIZENS BANK OF
PENNSYLVANIA, as Administrative Agent, Collateral Agent, Swing Line Lender and
L/C Issuer (the “Agent”).


BACKGROUND
 
A.   Borrowers, Lenders and Agent have previously entered into a certain Credit
Agreement dated September 6, 2007, amended by (i) that certain First Amendment
to Credit Agreement dated December 12, 2007, (ii) that certain Second Amendment
to Credit Agreement dated July 16, 2008 (the “Second Amendment”) and (iii) that
certain Third Amendment to Credit Agreement dated October 29, 2008 (as amended
and as may be further amended, supplemented or restated from time to time, the
“Credit Agreement”), pursuant to which, inter alia, Agent and Lenders agreed to
extend to Borrowers certain credit facilities subject to the terms and
conditions set forth therein.
 
B.   Borrowers, Lenders and Agent have agreed to amend the terms of the Credit
Agreement in accordance with the terms and conditions hereof.
 
C.   Capitalized terms used herein and not otherwise defined in this Amendment
shall have the meanings set forth therefor in the Credit Agreement.
 
NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
1.             Definitions.
 
1.1  The definition of “EBITDA” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
 

--------------------------------------------------------------------------------


 
““EBITDA” means with respect to Borrowers and their Subsidiaries for any period
of four (4) consecutive quarters, consolidated net income (excluding Option
Proceeds and extraordinary gains and losses), plus the sum of (a) income tax
expense, (b) Interest Expense, (c) depreciation and amortization, (d) non-cash
pension charges, but only to the extent such non-cash pension charges do not
exceed fifteen percent (15%) of the Tangible Net Worth as determined at the end
of such period, (e) any other non-cash gains to or non-cash charges against net
income acceptable to the Agent and the Required Lenders (which shall include a
non-cash charge against net income in connection with stock-based compensation),
and (f) accrued rent expense (net of any cash rent paid) in connection with the
Navy Yard Lease, less any non-cash pension gains during such period, in each
case to the extent deducted in determining net income, as determined for the
Borrowers and their Subsidiaries in accordance with GAAP.  “Extraordinary gains
and losses” shall include for purposes of calculating EBITDA for compliance with
the terms of this document, transition costs, restructure charges and any other
gains or losses permitted by the Agent that result from the Borrowers’ execution
of the Navy Yard Project.  For purposes of clarification, the “transition costs”
referred to in the preceding sentence include training costs, transportation
costs, backfill labor expenses, labor severance expenses, and redundant utility
and operating expenses for the Hunting Park Property and Fox Street Property
during the transition and decommissioning processes and thereafter until sold or
otherwise disposed of.
 
Notwithstanding the foregoing, solely for purposes of calculating Borrowers’
EBITDA in connection with the Minimum EBITDA covenant set forth in Section
6.12(a) and the Operating Leverage Ratio covenant set forth in Section 6.12(c),
in the event that the public accounting firm engaged by Borrowers to prepare and
audit Borrowers’ financial statements for the 2009 fiscal year (and for any
subsequent fiscal year) determines that either the Navy Yard Lease or the
Improvements Agreement is required under Statement of Financial Accounting
Standards No. 13, as amended, to be treated as a Capitalized Lease under GAAP
for all or any part of the 2009 fiscal year (or any subsequent fiscal year),
then the aggregate amount of cash rent paid by Borrowers pursuant to the Navy
Yard Lease and/or Improvements Agreement, as applicable, during the twelve-month
period as of the end of the applicable fiscal quarter, shall not be added back
to Borrowers’ consolidated net income notwithstanding how such cash rent is
classified for accounting purposes under GAAP, including any classification of
any portion of such cash rent as Interest Expense, depreciation or
amortization.”
 
1.2  The following definition shall be hereby added to Section 1.01 of the
Credit Agreement in its proper alphabetical order and when used in this
Amendment shall have the following meaning:
 
““Palletizer Lease” means that certain proposal dated October 15, 2008 from RBS
Asset Finance to Borrowers.”
 
2.             Excess Cash Flow Recapture.  The first sentence of Section 2.11
of the Credit Agreement is hereby amended to read as follows:
 
2

--------------------------------------------------------------------------------


 
“For each fiscal year of Borrowers, commencing with Borrowers’ fiscal year
ending December 25, 2010, at any time Borrowers’ Operating Leverage Ratio as of
such fiscal year end exceeds 2.5 to 1.0, Borrowers shall make a mandatory
prepayment of the Fixed Asset Loans, the Job Bank Term Loan and the PIDC
Financing, within ninety (90) days after each fiscal year end of Borrowers in an
aggregate amount equal to fifty percent (50%) of Borrowers' Excess Cash Flow for
the fiscal year then ended.”
 
3.             Certificates; Other Information.  Section 6.02 of the Credit
Agreement is hereby amended by adding the following subsections (h), (i), (j)
and (k):
 
“(h)         promptly, but in no event later than ten (10) Business Days
following receipt by Borrowers, all actuarial valuation reports with respect to
Borrowers’ Plans;
 
(i)            promptly, but in no event later than ten (10) Business Days
following filing thereof by Borrowers with the Internal Revenue Service, any and
all income tax reports, including Form 5500 for each Plan year, filed by
Borrowers with respect to Borrowers’ Plans;
 
(j)            promptly, but in no event later than ten (10) Business Days
following receipt by Borrowers, any and all notices received from the Internal
Revenue Service or the PBGC, or any other Governmental Authority, with respect
to Borrowers’ Plans; and
 
(k)           in the event that any of Borrowers’ Plans are deemed to be “at
risk” (as defined in Section 430(i)(4) of the Code), evidence that Borrowers
have made any and all “minimum required contributions” to all such Plans,
including all “shortfall amortization charges” and “waiver amortization charges”
(as such terms are defined in Section 430 of the Code) as a result of the
current and prior years’ underfunding of such Plans, at least ten (10) Business
Days in advance of the due date therefor.”
 
4.             Maximum Operating Leverage Ratio.  Notwithstanding the effective
date of this Amendment, effective as of December 26, 2009, Section 6.12(c) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:
 
“(c)          Maximum Operating Leverage Ratio.  Maintain on a consolidated
basis an Operating Leverage Ratio not exceeding the ratios indicated for each
period specified below:
 
3

--------------------------------------------------------------------------------


 
Period
Maximum Ratio
   
From the date hereof
3.75 to 1.0
through 12/29/07
     
From 12/30/07
4.25 to 1.0
through 6/28/08
     
From 6/29/08
4.90 to 1.0
through 9/28/08
     
From 9/29/08
6.0 to 1.0
through 12/27/08
     
From 12/28/08
6.0 to 1.0
through 12/26/09
     
From 12/27/09
5.75 to 1.0
through 3/27/10
     
From 3/28/10
5.50 to 1.0
through 6/26/10
     
From 6/27/10
4.75 to 1.0
through 12/25/10
     
From 12/26/10
3.75 to 1.0
and thereafter
 



This ratio will be calculated at the end of each fiscal quarter using the
results of the twelve-month period then ended.”
 
5.             Liquidity Ratio.  Section 6.12(d) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
 
“(d)          Liquidity Ratio.  Maintain on a consolidated basis a Liquidity
Ratio of at least 1.2 to 1.0 as of the end of each fiscal quarter; provided,
however, for the fiscal quarters ending December 26, 2009, March 27, 2010 and
June 26, 2010, Borrowers shall maintain on a consolidated basis a Liquidity
Ratio of at least 1.0 to 1.0.”
 
6.             ERISA Matters.
 
6.1  Subsection (c)(iii) of Section 6.16 of the Credit Agreement is hereby
amended to read as follows:
 
“(iii) a failure to make a “minimum required contribution” (as defined in
Section 430 of the Code), including all “shortfall amortization charges” and
“waiver amortization charges” (as such terms are defined in Section 430 of the
Code) as a result of the current and prior years’ underfunding of such Plans,
for any plan year beginning after December 31, 2007.  Notwithstanding the
foregoing, if Borrowers fail to make a “minimum required contribution” when due,
Lenders agree to advance such “minimum required contribution” amounts as an
advance under the Working Capital Revolver Loan (in an outstanding amount not to
exceed such Lender’s Applicable Percentage of Working Capital Revolver Loans),
if requested by Agent, in its sole discretion, without any obligation to do so
and without further authorization from Borrowers, and pay the “minimum required
contribution” amount to SEI Private Trust Company, the Plan Trustee.  Borrowers
hereby irrevocably authorize and agree that Lenders may make such advances under
the Working Capital Revolver Loan without receipt by Agent of a formal request
for advance.  Borrowers agree to promptly reimburse Agent, for the benefit of
Lenders, any such amounts advanced by Lenders with interest accruing thereon at
the applicable Default Rate, upon notice by Agent to Borrowers.”
 
4

--------------------------------------------------------------------------------


 
6.2  Subsection (d) of Section 6.16 of the Credit Agreement is hereby deleted.
 
7.             Permitted Indebtedness.  Sections 7.03(b) and 7.03(e) of the
Credit Agreement are hereby amended and restated to read in their entirety as
follows:
 
“(b)          Indebtedness under the Improvements Agreement, the Navy Yard Lease
and the Palletizer Lease.”
 
“(e)          Indebtedness in respect of Capitalized Lease Obligations (not
including any obligations that may be capitalized under the Navy Yard Lease, the
Improvements Agreement or the Palletizer Lease), Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets (other than the Fixed
Asset Loans) within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $6,000,000.”
 
8.             Fixed Asset Revolving Loan Advance Period.  Section 1 of the
Second Amendment is hereby amended to change the expiration date of the “Fixed
Asset Revolving Loan Advance Period” of “December 31, 2009” in the first
sentence of Section 1 of the Second Amendment to “June 30, 2010”.
 
5

--------------------------------------------------------------------------------


 
9.             Letters of Credit Issued Under Fixed Asset Revolving Loan
Sublimit.  This will confirm the agreement of the parties that Letters of Credit
may be issued by the L/C Issuer under the Fixed Asset Revolving Loan Sublimit in
connection with the purchase of certain of the Navy Yard Equipment in accordance
with the Line Item Budget and Disbursement Schedule.  All such Letters of Credit
shall be governed by the provisions of Section 2.03 of the Credit Agreement,
except that: (a) the L/C Expiration Date for any such Letters of Credit issued
under the Fixed Asset Revolving Loan Sublimit shall mean the day that is the
earlier of (i) twelve (12) months after the date of issuance (subject to twelve
(12) month renewals), or (ii) thirty (30) days prior to the Fixed Asset Loan
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day); (b) after giving effect to any L/C Credit Extension
with respect to any Letter of Credit issued under the Fixed Asset Revolving Loan
Sublimit, the Total Outstandings for Fixed Asset Loans (including L/C
Obligations for such Letters of Credit) for all Lenders shall not exceed
$10,000,000 and the Outstanding Amount of the L/C Obligations for such Letters
of Credit shall not exceed $10,000,000; (c) all fundings by Lenders with respect
to drawings and reimbursements with respect to such Letters of Credit shall be
based upon each such Lender’s Applicable Percentage in the Fixed Asset Loan; (d)
in the event that Borrowers do not reimburse the L/C Issuer for any draw funded
under such Letters of Credit in accordance with the terms of Section 2.03 of the
Credit Agreement, Borrowers shall be deemed to have requested a Fixed Asset Loan
Borrowing of a Daily LIBOR Loan to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount; (e) all references in Section 2.03 of the
Credit Agreement to the “Working Capital Revolver Loan” and terms similar or
related thereto, shall be deemed to be references to the “Fixed Asset Loan” with
respect to Letters of Credit issued under the Fixed Asset Revolving Loan
Sublimit, as applicable, mutatis mutandis; (f) all references in the Credit
Agreement and the Loan Documents to Letters of Credit shall be deemed to include
Letters of Credit issued under the Fixed Asset Revolving Loan Sublimit, with
such changes as the context may require.
 
10.            Amendment Fee.  As consideration for Agent and Lenders to enter
into this Amendment, Borrowers shall pay to Agent, for the account of each
Lender in accordance with their respective Applicable Percentages of the Loans,
an amendment fee in an amount of $245,625 (the “Amendment Fee”).  The Amendment
Fee is due and payable in full upon execution of this Amendment.  Borrowers
agree that the Amendment Fee has been fully earned by Agent and Lenders and is
non-refundable.
 
11.            Other References.  All references in the Credit Agreement and all
the Loan Documents to the term “Loan Documents” shall mean the Loan Documents as
defined therein and this Amendment and any and all other documents executed and
delivered by Borrowers pursuant to and in connection herewith.
 
12.            Release.  Borrowers acknowledge and agree that they have no
claims, suits or causes of action against Agent or Lenders and hereby remises,
releases and forever discharges Agent and Lenders, their respective officers,
directors, shareholders, employees, agents, successors and assigns, and any of
them, from any claims, suits or causes of action whatsoever, in law or at
equity, which Borrowers have or may have arising from any act, omission or
otherwise, at any time up to and including the date of this Amendment.
 
13.            Covenants and Representations and Warranties.  Borrowers hereby:
 
 13.1  ratify, confirm and agree that the Credit Agreement, as amended by this
Amendment, and all other Loan Documents are valid, binding and in full force and
effect as of the date of this Amendment, and enforceable in accordance with
their terms.
 
6

--------------------------------------------------------------------------------


 
 13.2  agree that they have no defense, set-off, counterclaim or challenge
against the payment of any sums owed or owing under the Loan Documents or the
enforcement of any of the terms of the Loan Documents.
 
 13.3  ratify, confirm and continue all liens, security interests, pledges,
rights and remedies granted to Agent for the benefit of Lenders in the Loan
Documents and agree that such liens, security interests and pledges shall secure
all of the Obligations under the Loan Documents as amended by this Amendment.
 
 13.4  represent and warrant that all representations and warranties in the Loan
Documents are true and complete as of the date of this Amendment.
 
 13.5  ratify, confirm and restate all of the waivers set forth in the Credit
Agreement, all of which are hereby incorporated by reference.
 
 13.6  agree that their failure to comply with or perform any of their covenants
or agreements in this Amendment will constitute a Default or an Event of Default
under the Loan Documents subject to applicable notice and cure periods set forth
in Section 9.01 of the Credit Agreement.
 
 13.7  represent and warrant that no condition or event exists after taking into
account the terms of this Amendment which would constitute a Default or an Event
of Default.
 
 13.8  represent and warrant that the Borrowers have the power and authority and
all consent and approvals needed in order to execute and deliver this Amendment
and that the person(s) executing this Amendment on behalf of the Borrowers has
(have) the power and authority to do so.
 
 13.9  represent and warrant that the execution and delivery of this Amendment
by Borrowers and all documents and agreements to be executed and delivered
pursuant to this Amendment:
 
(a)  have been duly authorized and approved by all requisite action of
Borrowers;
 
(b)  will not conflict with or result in a breach of, or constitute a default
(or with the passage of time or the giving of notice or both, will constitute a
default) under, any of the terms, conditions, or provisions of any applicable
statute, law, rule, regulation or ordinance or any Borrower’s Articles of
Incorporation or By-Laws or any indenture, mortgage, loan or credit agreement or
instrument to which any Borrower is a party or by which it may be bound or
affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; and
 
(c)  will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrowers under the terms or provisions of any such agreement or instrument,
except liens in favor of Lenders.
 
7

--------------------------------------------------------------------------------


 
14.            No Novation or Waiver.  Nothing contained herein constitutes a
novation of the Credit Agreement or any of the documents collateral thereto and
shall not constitute a release, termination or waiver of any of the liens,
security interests, rights or remedies granted to Agent and Lenders in the
Credit Agreement or any of the other Loan Documents, which liens, security
interests, rights or remedies are hereby ratified, confirmed, extended and
continued as security for all obligations secured by the Credit
Agreement.  Nothing contained herein constitutes an agreement or obligation by
Agent or Lenders to grant any further amendments to the Credit Agreement or any
of the other Loan Documents.
 
15.            Inconsistencies.  To the extent of any inconsistency between the
terms and conditions of this Amendment and the terms and conditions of the
Credit Agreement or the other Loan Documents, the terms and conditions of this
Amendment shall prevail.  All terms and conditions of the Credit Agreement and
the other Loan Documents not inconsistent herewith, shall remain in full force
and effect and are hereby ratified and confirmed by Borrowers.
 
16.            Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.
 
17.            No Third Party Beneficiaries.  The rights and benefits of this
Amendment and the Loan Documents shall not inure to the benefit of any third
party.
 
18.            Headings.  The headings of the Sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.
 
19.            Severability.  The provisions of this Amendment and all other
Loan Documents are deemed to be severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.
 
20.            Modifications.  No modifications of this Amendment or any of the
Loan Documents shall be binding or enforceable unless done in accordance with
Section 11.01 of the Credit Agreement.
 
21.            Law Governing.  This Amendment has been made, executed and
delivered in the Commonwealth of Pennsylvania and will be construed in
accordance with and governed by the laws of such Commonwealth, without regard to
any rules or principles regarding conflicts of law or any rule or canon of
construction which interprets agreements against the draftsman.
 
22.            Waiver of Right to Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
8

--------------------------------------------------------------------------------


 
23.            Counterparts; Facsimile Signatures.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original without the production of any other
counterpart.  Any signature delivered via facsimile or other electronic means
shall be deemed an original signature hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
BORROWERS:
 
TASTY BAKING COMPANY
     
By: /s/ Eugene P. Malinowski
 
Name: Eugene P. Malinowski
 
Title: Vice President & Corporate Treasuer
         
TASTYKAKE INVESTMENT COMPANY
     
By: /s/ Eugene P. Malinowski
 
Name: Eugene P. Malinowski
 
Title: Treasurer
         
TBC FINANCIAL SERVICES, INC.
     
By: /s/ Eugene P. Malinowski
 
Name: Eugene P. Malinowski
 
Title: Treasurer
         
TASTY BAKING OXFORD, INC.
     
By: /s/ Eugene P. Malinowski
 
Name: Eugene P. Malinowski
 
Title: Treasurer
         
AGENT:
 
CITIZENS BANK OF PENNSYLVANIA, as
Administrative Agent, Collateral Agent and L/C Issuer
     
By: /s/ Lisa S. Williams
 
Name: Lisa S. Williams
 
Title: VP

 
10

--------------------------------------------------------------------------------


 

 
CITIZENS BANK OF PENNSYLVANIA, as Lender
     
By: /s/ Lisa S. Williams
 
Name: Lisa S. Williams
 
Title: VP
         
BANK OF AMERICA, N.A., as Lender
     
By: /s/ Robert Fratta
 
Name: Robert Fratta
 
Title: Vice President
         
SOVEREIGN BANK, as Lender
     
By: /s/ Dennis Wasilewski
 
Name: Dennis Wasilewski
 
Title: SVP
         
MANUFACTURERS AND TRADERS TRUST
COMPANY, as Lender
     
By: /s/ Benjamin N. Persofsky
 
Name: Benjamin N. Persofsky
 
Title: Assistant Vice President

 
 
11